Citation Nr: 0215361	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  01-05 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to October 1, 1997 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and N.A.

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971, including service in Vietnam.  He was awarded the 
Combat Infantryman Badge and the Bronze Star Medal.

A review of the record indicates that the veteran filed a 
claim of entitlement to service connection for PTSD on 
January 11, 1993.  A May 1993 VA rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) granted the veteran's claim of 
entitlement to service connection for PTSD.  A 50 percent 
disability rating was awarded, effective December 22, 1992.  
Subsequent procedural history will be reviewed below.

What was taken as a claim for an increased evaluation for 
PTSD was received by the RO on October 1, 1997.  A November 
1997 rating decision denied an evaluation in excess of 50 
percent for the veteran's service-connected PTSD.  The 
veteran appealed.  A claim for a total disability rating 
based on individual unemployability due to service-connected 
disability was received by VA in August 1998.  An October 
1999 Hearing Officer's decision granted entitlement to an 
increased evaluation of 70 percent for service-connected PTSD 
and granted a total disability rating based on individual 
unemployability, each of which became effective October 1, 
1997.  The veteran appealed the effective date of the grants 
to the Board of Veterans' Appeals (the Board).



FINDINGS OF FACT

1.  A claim for entitlement to service connection for PTSD 
was received by VA from the veteran on January 11, 1993.  A 
May 1993 rating decision granted entitlement to service 
connection for PTSD and a 50 percent evaluation was assigned 
effective December 22, 1992, which is the date the claim was 
signed by the veteran.  The assigned rating was timely 
appealed.

2.  An October 1999 rating decision granted a 70 percent 
rating for PTSD and a total disability rating based on 
individual unemployability with an effective date of October 
1, 1997 for each.

3.  Evidence on file shows that the veteran was demonstrably 
unable to obtain or retain employment and essentially 
isolated in the community beginning in 1992.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met, effective January 11, 1993.  38 U.S.C.A. 
§§ 1155, 5110 (West 1991); 38 C.F.R. § 4.132 (1992); 
38 C.F.R. § 3.400 (2001); Fenderson v. West, 12 Vet. App. 119 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 70 percent 
for PTSD and entitlement to an effective date prior to 
October 1, 1997 for the assignment of a total rating.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issues on appeal 
and render a decision on each.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)]. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The Board will apply this standard in evaluating the 
veteran's claim below.

Notice

Under the VCAA, VA has a duty to notify the claimant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim.  See VCAA § 3(a), 114 
Stat. 2096, 2096-97 [now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001)].  On receipt of a claim for 
benefits VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA, 
as interpreted by the Court in the Quartuccio decision, have 
been satisfied in this case.  

The January 2001 Hearing Officer's decision, along with 
Supplemental Statements of the Case dated in April 2001, 
August 2001, and January 2002, contain the relevant law and 
regulations and the types of evidence that could be submitted 
by the veteran in support of his claim.  Although the veteran 
indicated in his substantive appeal, which was received by VA 
in June 2001, that there might be some VA treatment records 
not currently on file, there is no evidence that obtaining 
such records is necessary for an informed decision in this 
case.  The Board notes that there are multiple VA treatment 
records on file and that the Board decision in any event this 
case essentially renders the failure to have every VA 
treatment record at the very worst harmless error.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran].

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2001)].  

Of record are multiple medical records and evaluations of the 
veteran's psychiatric disability.  Additionally, there are 
multiple statements by and on behalf of the veteran.  The 
veteran and his representative have been given ample 
opportunity to present evidence and argument in support of 
his claim, including during a personal hearing at the RO in 
August 1999.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue addressed in this decision has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits.  


Pertinent law and regulations

Claims for VA benefits

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 1991); 38 C.F.R. § 3.1(p) (2001).  The date of receipt 
shall be the date on which a claim, information or evidence 
was received in the VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 
3.1(r) (2001).

Appellate review will be initiated by the filing of a notice 
of disagreement and completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201 
(2001).  In order to perfect an appeal to the Board, a 
claimant must file a substantive appeal, which consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.202 (2001).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the statement of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board must dismiss any appeal over which it lacks 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302 (2001).  

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within sixty days from the 
date that the RO mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the statement of the case will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

An application, formal or informal, which has not been 
finally adjudicated is considered to be a pending claim.  38 
C.F.R. § 3.160(c) (2001).

Effective dates

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) (2001).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2) (2001).

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2001). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.

Rating Criteria

Effective November 7, 1996, VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating mental disorders, 
including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130].  Before November 7, 1996, 
the VA Rating Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100% The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70% Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50% Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

With regard to the former criteria for a 100 percent 
disability rating, the Court has held that each of these 
three bases constitutes an independent basis for granting a 
100 percent schedular rating.  Thus, if the impairment 
resulting from PTSD meets any one of the three independent 
criteria required for a 100 percent rating, a 100 percent 
rating shall be awarded.  See Johnson v. Brown, 7 Vet. App. 
95 (1994).

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities read in pertinent part as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).

Because the veteran's initial and ongoing claim for benefits 
due to PTSD was filed  before the regulatory change occurred, 
he is entitled to application of the version most favorable 
to him.  See, in general, Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); see also VAOPGCPREC 3-2000 (2000) [opinion 
of VA General Counsel that the decision in Karnas is to be 
implemented by first determining whether the revised version 
is more favorable to the veteran. In so doing, it may be 
necessary for the Board to apply both the former and current 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change, and that the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.].

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)].  A GAF score of 31 to 40 involves some impairment 
in reality testing or communication (e.g., speech at times 
illogical, obscure or irrelevant) or major impairment in 
several areas, such as work or school, family relationships, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Factual Background

The veteran's service medical records do not reveal any 
psychiatric complaints or findings.  As noted in the 
Introduction, he served in combat in Vietnam.  

VA treatment records beginning in August 1992 reveal 
psychiatric complaints.  PTSD was diagnosed beginning in 
August 1992.

The veteran appears to have had no contact with the VA 
adjudication system until early in 1993.  A VA Form 21-526, 
Application for Compensation or Pension, which was dated 
December 22, 1992, was stamped as received by VA on January 
11, 1993.  In his application, the veteran claimed 
entitlement to service connection for PTSD.  

The veteran had significant symptoms of PTSD on VA 
psychiatric evaluation in April 1993.  He lived alone in a 
farmhouse.  He was unable to make any interpersonal 
relationship.  The diagnosis was PTSD, moderate to severe in 
nature, chronic.

In a May 1993 rating decision, the Board granted entitlement 
to service connection for PTSD and assigned a 50 percent 
evaluation, effective December 22, 1992.  This was the date 
the veteran signed the VA form 21-526.  The veteran was 
notified of the RO's action by letter dated May 24, 1993.  A 
notice of disagreement with the assigned percentage was 
received from the veteran in December 1993.  A Statement of 
the Case was issued in January 1994, and a substantive appeal 
was received from the veteran in March 1994.  For unknown 
reasons the appeal was not forwarded to the Board or 
otherwise acted upon by the RO.  

On VA psychiatric examination in February 1994, the veteran 
said that he had been severely depressed a few months earlier 
but that his mood had improved on medication.  He indicated 
that he did not feel close to anyone.  The examiner noted 
that the claims file was unavailable for review.  The 
diagnoses were PTSD, chronic; and major depression, severe 
(in remission).

According to a February 1994 report from S.H., who has a 
Masters Degree in sociology, the veteran was extremely 
withdrawn and unresponsive in social situations and was 
hypercritical and very easily irritated in a work 
environment.  He lived alone in an isolated location and had 
never been married or able to maintain a romantic 
relationship.  Therapy had been ineffective in resolving his 
inability to maintain social or work relationships.  The 
veteran was considered definitely "demonstrably unable to 
obtain or retain employment" except for home repair "odd 
jobs" that produced only a marginal income.

A claim for an increased evaluation for service-connected 
PTSD was received by VA on October 1, 1997.

According to an October 1997 psychological report from 
A.B.R., a consulting psychologist, the veteran said that he 
had been unemployed for three years as a result of his PTSD.  
He said that his current level of depression was 7 out of 10 
(with 10 being the most severe); the examiner felt that the 
current level was actually an 8.  The veteran said that he 
got along with people when he went out but that he tried to 
avoid other people.  He had no active social life or outside 
hobbies or interests.  The examiner concluded that the 
veteran's ability to relate to others, including coworkers 
and supervisors, appeared poor since he described himself as 
being quite depressively withdrawn with no social life or 
outside interests.  The diagnoses were PTSD and dysthymic 
disorder.  Global Assessment of Functioning (GAF) was 45.

The veteran complained on VA psychiatric examination in 
November 1997 of intermittent depression that was severe 
during the summer months.  He said that he had not had a 
steady job in three years since he had a hard time dealing 
with people.  He was taking medication for his PTSD and was 
attending counseling.  It was noted that the veteran's affect 
was appropriate, his speech was coherent, he was oriented, 
and his insight and judgment were good.  He was suspicious of 
other people.  PTSD was diagnosed; GAF was 60.

A November 1997 rating decision denied an evaluation in 
excess of 50 percent for service-connected PTSD.  The veteran 
appealed.  A claim for a total disability rating based on 
individual unemployability due to service-connected 
disability was received by VA in September 1998.  

A November 1997 decision of the Social Security 
Administration awarded disability benefits beginning January 
1, 1993 for anxiety related disorders.

The veteran indicated on VA psychiatric examination in May 
1999 that he could not handle being in a crowd.  The 
diagnosis was PTSD, moderate.  GAF was 60.

According to an August 1999 report from a Vet Center, the 
veteran had received counseling for PTSD since February 1993.  
He lived alone, had no close friends, and avoided his family.  

The veteran testified at a personal hearing at the RO in 
August 1999 that he stopped working in 1992 due to his 
psychiatric problems (hearing transcript page 3).  A friend 
of the veteran, N.A., also testified in support of his claim.

According to an August 1999 report from E.M.T., Ph.D., a 
psychologist, the veteran had been unable to deal with 
figures of authority and supervisors and had worked on his 
own.  He had not worked in seven years.  He had not had any 
close friends or intimate relationships in a number of years.  
The examiner noted that she had reviewed the veteran's 
medical records, which were listed in the report.  Based on 
her review and evaluation, she concluded that the veteran was 
not a viable rehabilitation candidate and could not perform 
substantially gainful work due to his severe PTSD 
symptomatology.  GAF was 39.

An October 1999 Hearing Officer's decision granted 
entitlement to an increased evaluation of 70 percent for 
service-connected PTSD and granted a total disability rating 
based on individual unemployability, each of which became 
effective October 1, 1997.  The veteran timely appealed the 
effective date of the grants to the Board.

According to a March 2001 report from Dr. E.M.T., the veteran 
had been unable to sustain any type of gainful employment 
since, at least, 1992.  He was unable to deal with figures of 
authority, supervisors, and coworkers and was subject to 
frequent periods of depression which rendered him incapable 
of interrelating with others.  It was noted that although the 
veteran had recently married, he continued with isolation, 
irritability, extreme agitation, and outbursts of anger.

According to a May 2001 statement from the Director of 
T.M.C., the company provided real estate management and 
maintenance services for rental properties.  Although the 
veteran occasionally performed minor maintenance work at some 
of the properties, he was not paid for his services.

1.  Entitlement to an evaluation in excess of 70 percent for 
PTSD.

The veteran contends that he should receive a 100 percent 
evaluation for PTSD back to December 22, 1992, the date of 
initial service connection, because his original claim was 
effective on that date and his PTSD has been severe enough to 
warrant a 100 percent evaluation since then, as shown by the 
evidence of record.
After a review of the claims file, the Board essentially 
agrees with the veteran.

The veteran's original claim for entitlement to service 
connection for PTSD was dated on December 22, 1992 and 
received by VA on January 11, 1993.  Service connection for 
PTSD was granted in May 1993 and a 50 percent disability 
rating was assigned. Key to an understanding of the Board's 
decision is the fact that the veteran perfected an appeal as 
to the assigned disability rating.  A notice of disagreement 
as to the assigned percentage was received from the veteran 
in December 1993; a Statement of the Case was issued by the 
RO in January 1994, and the veteran filed a substantive 
appeal in March 1994.     

Thus, the veteran's appeal of the original May 1993 rating 
decision granting entitlement to service connection for PTSD 
and assigning a 50 percent evaluation was timely filed but 
was never forwarded to the Board.  Consequently, the 
veteran's original claim must be considered a pending claim 
under the provisions of 38 C.F.R. § 3.160(c) (2001), since it 
involves a formal application that has not been finally 
adjudicated.  The Court's holding in Fenderson with respect 
to staged ratings, which has been explained above, thus 
applies. 

For reasons explained below the Board believes that under the 
former schedular criteria, the veteran may be considered to 
be 100 percent disabled due to PTSD back to the date of his 
claim.

The evidence on file, including the veteran's tax returns and 
the Social Security records of employment income, reveals 
that the veteran has not had regular substantially gainful 
employment that produces a stable income for a number of 
years.  It was noted on VA examination in April 1993 that the 
veteran had significant symptoms of PTSD and was unable to 
make any interpersonal relationships.  According to the 
February 1994 report from S.H. the veteran was demonstrably 
unable to obtain or retain employment, other than odd jobs 
that produced marginal income, due to his PTSD.  An October 
1997 psychological report from A.B.L., as well as August 1999 
and March 2001 reports from Dr. E.M.T., reveal that the 
veteran had significant difficulty with depression and an 
inability to relate to others.  His GAF was considered to be 
45 in October 1997 and 39 in August 1999, meaning that he was 
unable to work.  

In addition, it was concluded by Dr. E.M.T., who had reviewed 
the veteran's medical records, that he had been unable to 
relate to most other people and unable to sustain any gainful 
employment since 1992 due to his PTSD.  A November 1997 
Social Security Administration disability award decision 
concluded that the veteran had been disabled beginning 
January 1, 1993 due to anxiety-related disorders.  

Although it was concluded by the RO in January 2002 that the 
veteran's depression was non service-connected and could not 
be considered in evaluating the veteran's service-connected 
PTSD, the Board notes that it is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  There is 
sufficient medical evidence on file that the veteran's PTSD 
includes depression, and the Board is unable to differentiate 
between PTSD symptoms, including depression, and any 
purported non service-connected depressive disorder.

In reviewing the new and old version of the schedular 
criteria related to PTSD under Karnas the Board concludes 
that the old version is more favorable to the veteran's 
claim.  Under the former schedular criteria, if the 
impairment resulting from PTSD meets any one of the three 
independent criteria required for a 100 percent rating under 
the old criteria, a 100 percent rating shall be awarded.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).  

The Board concludes that the medical evidence cited above 
shows that, despite some temporary improvement in the 
veteran's symptomatology, the veteran has been virtually 
isolated in his community and demonstrably unable to obtain 
or retain employment since 1992.  Consequently, a 100 percent 
schedular evaluation is warranted for PTSD under the former 
schedular criteria.  The Board further notes that the former 
schedular criteria can apply both prior to and after the date 
of the regulatory change in November 1996.  See VAOPGCPREC 3-
2000.    

Because the Board concludes that the veteran has been 
virtually isolated in the community and demonstrably unable 
to work since his claim for service connection for PTSD was 
filed.  A 100 percent evaluation is therefore warranted for 
PTSD since that date under Fenderson. 

With respect to the precise date to be assigned, the Board is 
of course aware that in its May 1993 decision which granted 
service connection, the RO assigned a 50 percent rating for 
PTSD effective from December 22, 1992.  No explanation was 
given for the RO's choice of that date.  A review of the 
record shows that the veteran's initial claim was dated 
December 22, 1992 and was received at the RO on January 11, 
1993.  Since the effective date of such a claim is the date 
of receipt, see 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, 
the Board believes that the December 22, 1992 date was 
assigned in error.  The Board will not change that date with 
respect to the 50 percent rating.  However, the 100 percent 
rating which the Board is now assigning will be effective 
from January 11, 1993, the date that the claim was received 
by VA.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Although the Board has reviewed the record with an eye to 
determining whether the veteran filed what may be deemed to 
be a claim for PTSD prior to January 11, 1993, it can find no 
correspondence that could be construed as a claim for 
benefits due to PTSD prior to that date.  Indeed, as 
indicated above, the it appears that the veteran had no 
contact with the VA adjudication system prior to that time.  
The veteran as not pointed to any earlier claim.  

2.  Entitlement to an effective date prior to October 1, 1997 
for the grant of a total disability rating based on 
individual unemployability.

Among the issues certified for appeal was the matter of the 
veteran's entitlement to an effective date prior to October 
1, 1997 for the grant of a total disability rating based on 
individual unemployability.

Based on the Board's decision above, which awards a 100 
percent evaluation for PTSD on a schedular basis effective 
January 11, 1993, which is the date of the veteran's initial 
claim for service connection and essentially the effective 
date that the veteran requested, the issue of entitlement to 
an effective date prior to October 1, 1997 for the grant of a 
total disability rating based on individual unemployability 
is rendered moot.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 
(1999) [a claim for a total rating for a particular service-
connected disability, or disabilities, may not be considered 
when the veteran already has a 100-percent rating on a 
schedular basis].  

The Board additionally notes that an effective date prior to 
January 11, 1993 would not be warranted for a total rating in 
any event.  The earliest claim for a total disability rating 
based on individual unemployability was received by VA in 
January 1994 and was finally denied.  A later claim for total 
rating was granted by the RO, effective October 1, 1997.  
There is no indication of an earlier filing of a total rating 
claim.  Thus, there exists no mechanism for awarding a total 
rating based on individual unemployability earlier than 
January 11, 1993.







CONTINUED ON NEXT PAGE


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted 
effective January 11, 1993, subject to the controlling 
regulations applicable to the payment of monetary benefits.

The issue of entitlement to an effective date prior to 
October 1, 1997 for the grant of a total disability rating 
based on individual unemployability due to service-connected 
disability is dismissed as moot.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

